Plaintiff’s proofs did not show the source of the concrete blocks which upset the coal cart th’at he was driving. These obstructions had been in this Lexington avenue roadway about an hour. But it was shown that no carts left defendant’s shaft at One Hundred and Twentieth street on the day of this accident. Although carts carried material from the One Hundred and Twenty-third street shaft, it did not appear that they drove along this block between One Hundred and Eighteenth street and One Hundred and Nineteenth street, where these blocks were lying. Plaintiff’s ease, therefore, did not connect defendant with the cause of his injury. (Baulec v. New York & Harlem R. R. Co., 59 N. Y. 356; Travell v. Bannerman, 174 id. 47, 52; Idel v. Mitchell, 158 id. 134, 138; Ruppert v. Brooklyn Heights R. R. Co., 154 id. 90; Francis v. Gaffey, 211 id. 47.) The judgment and order are, therefore, reversed, and a new trial granted, costs to abide the event. Jenks, P. J., Thomas, Rich, Putnam and Blackmar, JJ., concurred.